Citation Nr: 1435370	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-41 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for costochondritis of the left rib cage.

2. Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1999 to May 2006, with additional service Army Reserve.

This matter is on appeal from rating decisions in September 2006 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record reflects that in September 2006, the RO previously denied entitlement to service connection for hypertension, based on findings there was no evidence of or treatment for hypertension in service, and no current diagnosis of hypertension related to service.  While the Veteran did not submit a timely notice of disagreement to that decision, she submitted new and material evidence in support of her claim that was not considered.  If new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim (in this case, the Veteran's May 2006 claim).  Buie v. Shinseki, 24 Vet. App. 242 , 242-52 (2010).  

Therefore, with regard to the issue of entitlement to service connection for hypertension, the appeal stems from the September 2006 rating decision, which was based on an original claim.  The issues have been recharacterized as above.  As for the Veteran's increased rating claim, the appeal arises from the July 2008 rating decision.


FINDINGS OF FACT

1.  Costochondritis of the left rib cage has been manifested by no more than constant daily pain in the left rib cage, on movement and breathing, and objective evidence of tenderness, relived by ibuprofen, and approximating no more than "moderate" injury to the thoracic muscle group, with no other physical or x-ray evidence of any injury or abnormality.

2.  Hypertension was shown to a compensable level within one year of the Veteran's release from active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for costochondritis of the left rib cage have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.71a Diagnostic Code (DC) 5297, 4.73 DC 5321 (2013).

2.  The criteria for entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial and VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, holding that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue and that determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2007 and April 2008 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board also notes that in the aforementioned letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, she has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Further, she underwent a VA examination in September 2007 which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims folder, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's costochondritis of the left rib cage has been assigned a 10 percent rating by analogy under 38 C.F.R. § 4.73 DC 5321 (addressing muscle injuries to the respiratory muscles).  See 38 C.F.R. § 4.20.  Pursuant to DC 5321, applicable to injury to muscles of the thoracic group, affecting respiration, a 10 percent rating is assigned for moderate disability and the maximum, 20 percent, schedular rating is warranted for severe or moderately severe disability.  38 C.F.R. § 4.73, DC 5321.

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56, which provides guidance for the evaluation of muscle disabilities as slight, moderate, moderately severe, or severe.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A moderate muscle injury results in some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lower threshold of fatigue when compared to the sound side.  Id.  A moderately-severe muscle injury contemplates palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance demonstrate positive evidence of impairment.  Id.  Finally, a severe muscle injury contemplates swollen and hardened muscles in contraction with severe impairment of muscle strength, endurance or coordinated movements.  Id.

The evidence of record indicates that the Veteran has experienced relatively consistent pain since leaving active duty.  For example, in a private treatment record dated in May 2007, the Veteran reported intermittent pain from her left floating rib, with increased pain during activity.  In a VA treatment record dated July 21, 2007, the Veteran complained of a floating rib for which she was given an injection into the rib cage, which helped.  She reported that she had 9th rib pain that was sensitive to touch.  Examination revealed tenderness around the 9th rib and a popping sound on inspiration.  The assessment included rib tenderness.  An X-ray report dated in August 2007 revealed an unremarkable rib series and frontal chest.  

On a VA examination in September 2007, the Veteran reported pain with turning in bed, doing sit ups, or reaching overhead.  There was no pain with walking, no interference with activities of daily living or occupation, though she had occasional left-sided rib pain with reaching or lifting, which did not prevent accomplishment of these activities.  Ibuprofen helped her pain, which was noted to be on the left side in the region of the 9th or 10th rib.  Firm palpation of this region produced reports of tenderness, but there was no objective evidence of pain and no observed pain behavior.  The impression was non-disabling left-sided costochondritis.  

In a statement dated in September 2007, the Veteran reported she was in the Reserve, and that her costochondritis of the rib cage was really bothering her and that it was getting hard for her to post a physical training test.  She was an NCO and was supposed to be an example, but reported that doing sit-ups and running "killed her".  

VA treatment records showed that in November 2007, the Veteran reported rib pain, with a clicking sensation on deep inspiration, since 2002, and that she continued to have symptoms.  The assessment included chronic rib pain.  In a statement dated in August 2008, the Veteran reported that due to her costochondritis of the left rib cage, she had not passed a physical fitness test since 2005 and could not progress in her military career.  

On a VA examination in February 2009, the Veteran reported she had daily pain with movement if she reached or rolled over, and that she also had pain when she pushed on her left lateral ribcage.  She took ibuprofen which did help.  She did not report any swelling in the area, had no surgery in the area, and had steroid injections in the past, in service, which helped, but did not last.  She worked full time as a dental assistant, and missed one day of work in the last year due to costochondritis.  Her functional limitations were listed as having to slow her activity and having difficulty doing push-ups, running, and reaching, due to the pain in her left ribcage.  On examination of her left ribcage, it was noted that she had pain to palpation on the left rib margin, there was no edema or disfigurement noted, and no pain on palpation of her sternum.  A chest X-ray was found to be normal.

Based on the evidence described above, the Veteran has not exhibited symptoms analogous to a moderately-severe disability of the respiratory muscles.  38 C.F.R. § 4.73, DC 5321.  Additionally, there has been no evidence of muscle atrophy or loss, as listed in the findings for a moderately severe muscle injury.  Further, other than pain and tenderness, there were no other objective abnormalities indicated on the VA examinations and or in treatment records.  For these reasons, the Board finds that the overall disability picture for the Veteran's costochondritis does not more closely approximate a 20 percent rating for moderately severe or severe muscle injury under the applicable diagnostic code.  38 C.F.R. § 4.7.  While the Board has also considered other potentially applicable diagnostic codes, the Veteran's costochondritis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule. 

Accordingly, based on the evidence of record, the Board finds that the Veteran's costochondritis is properly described as moderate under the criteria of DC 5321 for thoracic and respiratory muscle injuries.  To the extent the Veteran may contend otherwise, her self-reports are outweighed by the medical evidence, which does not indicate that there is moderately severe or severe symptoms associated with her service-connected costochondritis of the left rib cage.  As such, the preponderance of the evidence is against a rating in excess of 10 percent for costochondritis of the left rib cage.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board also notes that in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that there has been no showing that the Veteran's disability picture from her service-connected costochondritis of the left rib cage could not be contemplated adequately by the applicable schedular rating criteria discussed above.  As noted above, the rating criteria utilized above provides for higher ratings, but, as has been explained above, the currently assigned rating adequately describes the severity of the Veteran's symptoms during the period of appeal.  Further, her service-connected costochondritis of the left rib cage has not required frequent periods of hospitalization nor has there been marked interference with her employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis for the service-connected costochondritis of the left rib cage is therefore not warranted.  See Thun v. Peake, supra.


Service Connection

The Veteran is also seeking entitlement to service connection for hypertension.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, to include hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In this case, the Board determines that service connection is warranted on a presumptive basis.  Specifically, the evidence indicates that the Veteran was diagnosed with hypertension and prescribed with Lisinopril (a blood pressure control medication) in May 2007, and approximately one year following service.  While the evidence sometimes suggests that the diagnosis was not always consistent, her taking Lisinopril clearly indicates a diagnosis as well as a level of severity that is likely at a compensable level.  However, the appropriate disability rating for this disorder is a question that is before the Board.  

In light of the above discussion, the Board concludes service connection is warranted on a presumptive basis.  As such, the appeal is granted.  



ORDER

A rating in excess of 10 percent for costochondritis of the left rib cage is denied.

Service connection for hypertension, to include as secondary to an acquired psychiatric disorder, is granted.



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


